EXHIBIT 10.1

 

Patent License Agreement

 

This Patent License Agreement (the “Agreement”) is entered into as of
December 10, 2010 (“Effective Date”), by and between CyberHeart, Inc., a
Delaware corporation, with its principal place of business at 3282 Alpine Road,
Portola Valley, CA 94028 (“Licensor”), and  Accuray Incorporated, a Delaware
corporation, with its principal place of business at 1310 Chesapeake Terrace,
Sunnyvale, CA 94089 (“Licensee”).  In this Agreement, Licensor and Licensee may
be referred to each individually as a “Party” or collectively as “Parties.”

 

WHEREAS, Licensor is the sole and exclusive owner, except for any existing
licenses thereunder, of all the right, title, and interest in and to the Letters
Patent of the United States No. 6,889,695 and Letters Patent of the United
States No. 7,645,276;

 

WHEREAS, Licensee is desirous of obtaining a non-exclusive worldwide license to
manufacture and sell certain products embodying and employing the inventions of
the aforesaid Letters Patents, and of any reissues or reexaminations thereof;
and

 

WHEREAS, concurrently herewith, the Parties are entering into the License
Agreement effective as of the effective date specified therein (the “License
Agreement”).

 

NOW THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, agree as follows:

 

1.                             DEFINITIONS.

 

The following terms, as used in this Agreement, shall have the meanings set
forth below:

 

1.1.         “Affiliate” means, with respect to any Party, any Person that
Controls, is Controlled by, or is under common Control with such Party, only so
long as such Control exists.  As used in this Section 1.1 “Control” (and its
derivatives) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity
through ownership of fifty percent (50%) or more of the securities entitled to
elect the board of directors (or in the case of an entity that is not a
corporation, the corresponding managing authority); provided that, for a Person
established in a jurisdiction where a Party cannot, as a matter of law, have
such ownership interest, Control shall mean the maximum ownership interest
permitted by law.

 

1.2.         “CyberHeart Field” means any and all non-tumor applications
involving or relating to the heart, the coronary arteries (including without
limitation the epicardial coronary arteries), the cardiac veins, the structure
or function of any of the foregoing, or related conditions, including without
limitation all diseases and conditions of the conduction system, the coronary,
arterial and/or venous systems, heart valves or chambers, wall anomalies
affection, ejection fraction and/or conduction, but excluding arterio venous
malformations outside the heart and not within 2cm of the heart wall.

 

1

--------------------------------------------------------------------------------


 

1.3.         “License Agreement” shall have the meaning set forth in the
recitals.

 

1.4.         “Licensed Patents” means Letters Patent of the United States
No. 6,889,695 and Letters Patent of the United States No. 7,645,276, and all
foreign equivalents, continuations, continuations-in-part, divisionals,
reissues, and reexaminations thereof.

 

1.5.         “Licensed Products” means any software, hardware or other product
that is owned by Licensee, and that is covered by one or more claims of the
Licensed Patents, regardless of whether such product is combined with any
Licensee technology or any third party technology, but excluding any CyberKnife
System (as defined in the License Agreement) or any other product or component
that contains functionality in addition to that required to implement the claims
of the Licensed Patents.

 

1.6.         “Person” shall be broadly interpreted to include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
governmental entity or any department, agency, or political subdivision thereof.

 

1.7.         “Term” has the meaning assigned to such term under Section 6.1.

 

2.                             GRANT OF RIGHTS, SUBLICENSING, RETAINED RIGHTS.

 

2.1.         Grant.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee a non-exclusive, worldwide, non-transferable
(except as provided in Section 10.2), perpetual (subject to the provisions of
Article 6 hereto), royalty-bearing right and license under the Licensed Patents,
with the right to authorize or grant sublicenses (solely as set forth in
Section 2.2), to make, have made, use, sell, have sold, offer to sell, market,
have marketed, import, export, and otherwise exploit and commercialize the
Licensed Products solely in the CyberHeart Field; provided, however, that
Licensee agrees not to exercise any rights under the license granted under this
Section 2.1, or any rights under this Agreement, prior to the occurrence of a
Trigger Event as provided in Section 2.3 of the License Agreement.

 

2.2.         Sublicensing.  The license granted in Section 2.1 includes the
right for Licensee, without Licensor’s consent, to grant and authorize
sublicenses to any Affiliate of Licensee and to customers and final end-users to
use only (but no other right other than use) the Licensed Products solely in the
CyberHeart Field, on commercially reasonable terms.

 

2.3          Retained Rights; No Other Rights.  Licensor expressly reserves and
retains all right, title, and interest in, to, and under Licensed Patents all
rights of Licensor not expressly granted to Licensee under this Agreement.  No
other rights, licenses, or interest are granted by a Party to the other Party by
implication, estoppel, or otherwise, other than as expressly granted by this
Agreement.

 

3.                             PAYMENTS, AUDITS, REASONABLE EFFORTS.

 

3.1.         Royalty.  Within thirty (30) days after the end of each calendar
quarter, Licensee shall pay to Licensor a royalty equal to seven percent (7%) of
the gross revenue

 

2

--------------------------------------------------------------------------------


 

recognized by Licensee, in accordance with Licensee’s accounting policies and
generally accepted accounting principles, from the sale, license, lease, use, or
other distribution (“Sale”) of Licensed Products.

 

3.1.1       Bundled Products.  In the event that a Licensed Product under this
Agreement is sold in a combination package or bundled by or on behalf of
Licensee or any Licensee Affiliate with any other products, components or
systems that contain functionality in addition to that required to implement the
claims of the Licensed Patents (including without limitation, as a component of
a system in which other components or products are integrated), then Licensee
gross revenue, for purposes of determining royalty under Section 3.1, shall be
calculated by multiplying the selling price of that bundled product by the
fraction A/(A+B), where A is the published list price during the royalty-paying
period in question, of the Licensed Product sold separately, and B is the
published list price during the royalty-paying period in question, of the other
products sold separately.  In the event that the products are not sold
separately, then the fair market value of the products, as determined by
Licensor in good faith, shall be used in place of the gross selling price.  For
example, if Licensee sells for a bundled price of $1,200 a Licensed Product with
a list price of $1,000 and another product with a list price of $500, the
Licensee gross revenue for purposes of the royalty payable under Section 3.1
would be determined by multiplying $1,200 by the fraction 1,000/1,500, which
equals $800.

 

3.1.2       Unpriced Products.   In the event that a Licensed Product under this
Agreement is provided (other than part of a combination or bundle, which is
covered under Section 3.1.1) by or on behalf of Licensee or its Affiliate to any
third party receiving below-market or no payment by such third party, then
Licensee gross revenue, for purposes of determining royalty under Section 3.1,
shall be calculated based on the published list price during the royalty-paying
period in question for such Licensed Product.

 

3.2.         Foreign Sales.  For purposes of computing royalty payments under
Section 3.1 based on transactions made in a currency other than United States
dollars, royalty payments will be determined in the foreign funds for the
country in which the Licensed Products are sold, leased or otherwise distributed
and then converted into equivalent United States dollars at the rate of exchange
for selling funds as published by the Wall Street Journal (U.S., Western
Edition) for the last business day of each quarter.

 

3.3.         Audit Rights.  Licensee shall keep or cause to be kept such records
as are required to determine, in a manner consistent with Generally Accepted
Accounting Principles (GAAP) and this Agreement, the sums due under this
Agreement, including, but not limited to, sales of Licensed Products.  At the
request (and expense) of Licensor, Licensee and its Affiliates and sublicensees
shall permit an independent certified public accountant appointed by Licensor
and reasonably acceptable to Licensee, at reasonable times and upon reasonable
notice, to examine only those records as may be necessary to determine, with
respect to any calendar year ending not more than three (3) calendar years prior
to the beginning of the calendar year in which such audit occurs, for records to
be kept as provided in this Section 3.3 prior to Licensor’s request, the
correctness or completeness of any report or payment made under this Agreement. 
Results of any such examination shall be: (a) limited to information relating to
Licensed Products; (b) made available to both Parties, and (c) deemed the
Confidential Information of Licensee subject to Article 5.  Licensor shall bear
the full cost of the performance of any such

 

3

--------------------------------------------------------------------------------


 

audit, unless such audit discloses a variance to the detriment of Licensor of
more than five percent (5%) of the amount of the original report, royalty or
payment calculation.  In such case, Licensee shall bear the full cost of the
performance of such audit.

 

3.4.         Payment Terms.  All amounts paid hereunder shall be in U.S.
dollars.  Licensee shall pay all amounts that have become due and payable
hereunder within thirty (30) days of each calendar quarter.  If Licensee fails
to make any payment required under this Agreement within thirty (30) days after
the date on which such payment becomes due and payable, then Licensor may, at
its option and sole discretion and in addition to any other remedies it may have
at law or equity, assess a late fee in the amount equal to one percent (1%) of
the unpaid balance for each month after payment is due until the invoice is paid
in full, or if less, the maximum allowable by law.  For purposes of clarity,
failure to make any payment when due pursuant to the terms of this Agreement
shall constitute a material breach of this Agreement under Section 6.2, without
limiting Licensor’s rights under Section 6.2 or otherwise.

 

3.5.         Sole Remuneration.  The payments set out in this Section 3
represent Licensor’s sole remuneration for all rights and licenses granted under
this Agreement.

 

4.                             INTELLECTUAL PROPERTY OWNERSHIP.

 

4.1.         Notification.  Licensee shall promptly notify Licensor in writing
(and provide a reasonable description) of any suspected infringement or
misappropriation by a third party of any Licensed Patents (a “Third-Party
Infringement”), of which it becomes aware.  The obligations under this
Section 4.1 do not create any affirmative obligation on the part of one Party to
police, review, or otherwise investigate any potential Third Party Infringement.

 

4.2.         Enforcement of Licensed Patents.  Licensor shall have the first
right, but not the obligation, to file and pursue any suit or action for any
third-party infringement of the Licensed Patents.  Licensee agrees to provide
reasonable assistance, as may be requested by Licensor, and will reasonably
cooperate with Licensor’s enforcement of the Licensed Patents. Licensor shall
bear the reasonable expenses incurred by Licensee in providing assistance and
cooperation pursuant to this Section 4.2 as requested by Licensor.

 

4.3.         Indemnification.  Licensor shall:  (i) at its sole option and
expense, defend Licensee, its Affiliates, and their respective agents,
employees, and officers (each an “Licensee Indemnitee”) against, or settle, any
suit, complaint, demand, or action by a third party against any Licensee
Indemnitee arising out of a claim by a third party that one or more claims of an
enforceable patent owned by or exclusively licensed to such third party and that
issued prior to the date on which the Parties enter into this Agreement, are
infringed as a direct result of Licensee exercising the rights granted to it
under Section 2.1 (“Infringement Claim”); and (ii) indemnify each Licensee
Indemnitee against any and all damages, cost, expenses, losses, and liabilities,
including without limitation reasonable attorneys’ fees, which are awarded in
connection with, or which are included in any settlement amounts of, any such
Infringement Claim.  Notwithstanding any provision contained herein to the
contrary, in no event shall Licensor’s liability under this Section 4.3 exceed
the aggregate amount of royalty payments made or to be made by Licensee to
Licensor under Section 3.1.  At such time as the liability

 

4

--------------------------------------------------------------------------------


 

incurred by Licensor under this Section 4.3 equals at least the aggregate amount
of royalty payments theretofore made by Licensee to Licensor under Section 3.1,
Licensor’s obligation to indemnify Licensee pursuant to Section 4.3 shall be
suspended; provided that, to the extent that Licensee has then incurred or
thereafter incurs damages, costs, expenses, losses and liabilities that are
subject to indemnification by Licensor under this Section 4.3 for which Licensee
has not been fully indemnified in accordance with the terms of this Section 4.3
(“Indemnifiable Losses”), Licensee may withhold any other royalty payments that
are then or that thereafter become payable by Licensee to Licensor pursuant to
Section 3.1 and irrevocably offset and credit all such payments against any and
all Indemnifiable Losses incurred by Licensee that have not previously been paid
or reimbursed by Licensor.

 

5.                             CONFIDENTIALITY.

 

5.1.         Confidential Information.  “Confidential Information” shall mean
any trade secrets, confidential data or other confidential information that is
disclosed by one Party (“Disclosing Party”) to the other Party (“Receiving
Party”), which: (i) if disclosed in writing, is marked “Confidential,”
“Proprietary,” or in some other manner to indicate its confidential nature;
(ii) if disclosed orally, is designated as confidential at the time of
disclosure and confirmed in writing as confidential within thirty (30) days
after its oral disclosure, which confirmation is marked in a manner to indicate
its confidential nature and delivered to the Receiving Party within such thirty
(30) day period; or (iii) given the contents thereof or circumstances
surrounding its disclosure, would reasonably be considered by an objective third
party to be the other Party’s Confidential Information.

 

5.2.         Exclusions.  Notwithstanding the foregoing, Confidential
Information shall not include any information which the Receiving Party can
establish: (i) was publicly known or made available in the public domain prior
to the time of disclosure by the Disclosing Party; (ii) becomes publicly known
or made available after disclosure to the Receiving Party through no action or
inaction of the Receiving Party; (iii) is in the possession of the Receiving
Party, without confidentiality restrictions, at the time of disclosure by the
Disclosing Party as shown by the Receiving Party’s files and records immediately
prior to the time of disclosure; (iv) disclosed to the Receiving Party without
restriction by a third party who had a right to disclose and was not under an
obligation of confidence to the Disclosing Party; or (v) is independently
developed by the Receiving Party without use of or reference to the Confidential
Information of the Disclosing Party.

 

5.3.         Non-Use and Non-Disclosure.  Each Party agrees to use the
Confidential Information of the other Party solely for the purposes of
exercising its rights or performing its obligations under this Agreement.  Each
Party further agrees not to disclose any Confidential Information of the other
Party to any third parties other than those third parties who are bound, prior
to receiving any Confidential Information, by confidentiality obligations at
least as protective as those in this Agreement.

 

5.4.         Maintenance of Confidentiality.  Each Party agrees that it shall
take reasonable measures to protect the secrecy of and avoid unauthorized
disclosure and unauthorized use of the Confidential Information of the other
Party.  Without limiting the

 

5

--------------------------------------------------------------------------------


 

foregoing, each Party shall take at least those measures that such Party takes
to protect its own confidential information of a similar nature, but in no event
less than reasonable measures.  Each Party shall reproduce the other Party’s
proprietary rights notices on all copies, in the same manner in which such
notices were set forth in or on the original.  Each Party shall immediately
notify the other Party in the event of any unauthorized use or disclosure of the
Confidential Information of the Disclosing Party.

 

5.5.         Non-Disclosure of Terms.  Each Party agrees not to disclose to any
third party the terms of this Agreement (including without limitation all
Exhibits) without the prior written consent of the other Party, except to such
Party’s attorneys, advisors, investors, potential investors, and others on a
need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or in connection with financing activities, securities
filings, mergers, acquisitions, or the like.

 

5.6.         Permitted Disclosures.  Nothing in this Agreement shall be deemed
to prohibit the Receiving Party from disclosing any Confidential Information to
the extent: (i) required by law; or (ii) pursuant to the written consent of the
Disclosing Party; provided, however, that in the event of such requirement,
prior to disclosing any Confidential Information, the Receiving Party shall
notify the Disclosing Party of the scope and source of such legal requirement
and shall, to the extent reasonably possible, give the Disclosing Party the
opportunity to challenge the need to disclose and/or limit the scope of
disclosed information.

 

6.                             TERM AND TERMINATION.

 

6.1.         Term.  This Agreement shall become effective on the Effective Date
and shall remain in effect until the expiration of the last to expire of the
Licensed Patents, unless earlier terminated as provided Section 6.2 or
Section 6.3 (such period of effectiveness, the “Term”).

 

6.2.         Termination for Cause.  Either Party shall have the right to
terminate this Agreement following bankruptcy or insolvency of the other party,
or any material breach or default in performance under this Agreement by the
other Party with sixty (60) days prior written notice to the breaching party
specifying the nature of the breach or default.  Unless the breaching party has
cured the breach or default prior to the expiration of the sixty (60) day
period, the non-breaching party, at its sole option, may terminate this
Agreement upon written notice to the breaching party.  Termination of this
Agreement shall become effective upon receipt by the breaching party of such
second notice.

 

6.3.         Effect of Termination or Expiration.  Subject to the provisions of
Section 6.6 upon termination of this Agreement by Licensor under Section 6.2 : 
(i) the license granted under Section 2.1, and any sublicense granted pursuant
to Section 2.2, terminates; (ii) all rights and obligations of each party
terminate, except with respect to any rights or obligations that accrued prior
to such termination; and (iii) each party shall return to the other party all
copies of any and all materials, including any Confidential Information,
received by the other Party during the term of this Agreement.  In the event of
termination of this Agreement by Licensee, the license granted under Section 2.1
shall become perpetual and royalty-free, and Licensor shall

 

6

--------------------------------------------------------------------------------


 

return to Licensee all copies of any materials, including any Confidential
Information, received from Licensee during the term of this Agreement.

 

6.4.         Effect on Customers.  For avoidance of doubt, no termination or
expiration of this Agreement shall be deemed to terminate or otherwise
extinguish any rights of any customers of a Licensed Product under their
then-current contracts for use of such Licensed Product.

 

6.5.         Survival.  The following provisions shall survive any termination
or expiration of this Agreement:  Articles 1 (Definitions), 5 (Confidentiality),
7 (Bankruptcy), 8 (Limitation of Liability), 10 (Dispute Resolution), and 11
(General Provisions); and Sections 2.3 (Reservation of Rights), 3.1 (to the
extent outstanding amounts are due and payable), 3.3 (Audit Rights), 3.5 (Sole
Remuneration), 4.3 (Indemnification); 6.3 (Effect of Termination); 6.4 (Effect
on Customers); and 6.5 (Survival).

 

7.                             BANKRUPTCY.

 

All rights and licenses granted pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
U.S. Code (the “Bankruptcy Code”), licenses to rights of “intellectual property”
as such term is used thereunder.  Notwithstanding any provision contained herein
to the contrary, if either Party is under any proceeding under the Bankruptcy
Code and the trustee in bankruptcy of such Party, or such Party as a debtor in
possession, rightfully elects to reject this Agreement, the other may, pursuant
to Sections 365(n)(1) and (2) of the Bankruptcy Code, retain any and all of
their respective rights hereunder, to the maximum extent permitted by law,
subject to making the payments specified herein, if any.

 

8.                             LIMITATION OF LIABILITY.

 

EXCEPT FOR EITHER PARTY’S BREACH OF THE REPRESENTATIONS AND WARRANTIES UNDER
SECTION 9 OR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER SECTION 5, IN NO EVENT
SHALL EITHER PARTY HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, HOWEVER CAUSED, AND ON ANY THEORY
OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE) OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION LOSS OF ANTICIPATED PROFITS, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THIS ARTICLE 8,
NOTHING IN THIS AGREEMENT SHALL EXCLUDE LIABILITY TO THE EXTENT THAT SUCH
LIABILITY MAY NOT BE EXCLUDED OR LIMITED BY APPLICABLE LAW.

 

7

--------------------------------------------------------------------------------


 

9.                                                                                     
REPRESENTATIONS, AND WARRANTIES

 

9.1.         Representations and Warranties.

 

9.1.1.      General.  Each Party hereby represents and warrants that:  (i) it
has the full right and authority to enter into this Agreement; (ii) the
execution, delivery and performance by such Party does not violate or breach the
terms of any other agreement with any third party; and (iii)  it has not
previously made, and during the Term shall not make, any commitment or grant or
authorization of rights which are in conflict in any material way with the
rights or licenses granted herein.

 

9.2.         Intellectual Property Rights.  Licensor hereby represents and
warrants that, to the best of Licensor’s knowledge:  (i) it is the sole and
exclusive owner of the Licensed Patents, and has the right with respect thereto
to grant the rights and licenses thereto to Licensee as set forth herein;
(ii) upon execution of this Agreement by both Parties, the rights and licenses
granted hereunder shall be fully valid and enforceable in accordance with their
terms.

 

9.3.         WARRANTY DISCLAIMER. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS,
WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, BY STATUTE, OR OTHERWISE, IN
CONNECTION WITH THIS AGREEMENT, AND EACH PARTY SPECIFICALLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT LIMITATION ALL IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, AND
NONINFRINGEMENT.

 

10.                                                                              
DISPUTE RESOLUTION

 

Prior to the initiation by either Party of any lawsuit or other proceeding, any
dispute between the Parties regarding interpretation of or breach of a term or
condition of this Agreement shall be discussed between the Chief Executive
Officers (“CEO”) of each of the Parties in good faith in an effort to achieve a
reasonable resolution.  If the dispute is not resolved by the CEO’s within
fifteen (15) days after either Party notified the other of a dispute and its
desire to trigger the dispute resolution provisions of this Article 10, then
each Party shall have the right to initiate a lawsuit or other proceeding.

 

11.                                                                              
GENERAL PROVISIONS.

 

11.1.       Notices.  All notices called for under this Agreement shall be made
in writing and shall be sent by personal delivery, reputable overnight courier
service, or registered or certified mail, return receipt requested, addressed to
the other Party at the address set forth in the first paragraph of this
Agreement. The date of such notice shall be deemed to be the day it is
delivered, if hand delivered, or five (5) days after deposit, if mailed.

 

11.2.       Assignment.  This Agreement, and the rights and obligations
hereunder, shall not be assigned or transferred in whole by Licensee without the
prior written consent of the

 

8

--------------------------------------------------------------------------------


 

Licensor, which consent shall not be unreasonably withheld; provided, however,
that either Party may assign this agreement in whole to any Affiliate or to any
successor in interest to all or substantially all of the business or assets of
such Party to which this Agreement pertains, whether by operation of law,
merger, purchase, or otherwise.  Any attempted assignment in violation of the
foregoing shall be null and void and of no effect.  Subject to the foregoing,
this Agreement shall be binding and inure to the benefit of the respective
Parties and their successors and permitted assigns, and the name of the Party
appearing herein shall be deemed to change to the names of such Party’s
successors and permitted assigns upon such a transfer.

 

11.3.       Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of California, without
reference to any principles of conflicts of law that would result in the
application of the laws of any State other than the State of California.  Any
and all disputes arising under or in connection with this Agreement shall be
submitted exclusively in the state or federal courts located in Santa Clara
County, California, the personal jurisdiction of which each of the Parties
hereby irrevocably submits.

 

11.4.       Severability.  If any term of this Agreement is held to be invalid
or unenforceable for any reason, the remainder of the provisions shall continue
in full force and effect, and the Parties shall substitute a valid provision
with the same intent and economic effect as nearly as possible.

 

11.5.       Non-Waiver.  The failure of either Party at any time to require
performance by the other Party of any provision hereof shall not affect in any
way, or act as a waiver of, the right to require the other Party to perform in
accordance with this Agreement at any other time, nor shall the waiver of either
Party of a breach of a provision of this Agreement be held or taken to be a
waiver of the provision itself.

 

11.6.       Relationship of Parties.  Nothing in this Agreement shall be
construed to create a relationship of employer and employee, principal and
agent, joint venture, partnership or association between the Parties, and
neither Party shall have the power to obligate or bind the other in any manner
whatsoever.

 

11.7.       Interpretation.  This Agreement is to be deemed to have been drafted
jointly by the Parties and any uncertainty or ambiguity shall not be construed
for or against either Party based on attribution of drafting to either Party. 
The captions and headings to this Agreement are for convenience only, and are to
be of no force or effect in construing or interpreting any of the provisions of
this Agreement.  Unless specified to the contrary, references to Articles,
Sections or Exhibits mean the particular Articles, Sections or Exhibits to this
Agreement and references to this Agreement include all Exhibits hereto.  Unless
context otherwise clearly requires, whenever used in this Agreement, the words
“include” or “including” shall be construed as incorporating, also, “but not
limited to” or “without limitation.”

 

11.8.       Headings.  The paragraph headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of such paragraph, or in any way affect such
agreements.

 

9

--------------------------------------------------------------------------------


 

11.9.       Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be considered an original, but all of
which together shall constitute one and the same instrument.  Faxed signatures
shall have the same legal effect as original signatures.

 

11.10.     Entire Agreement. This Agreement contains the Parties’ entire
understanding with respect to the matters contained herein and supersedes all
prior oral or written understandings with respect to the subject matter hereof. 
There are no promises, covenants or undertakings other than those set forth
herein, and neither Party is relying upon any representations or warranties
except as set forth herein.  This Agreement may not be modified except by a
writing signed by both Parties.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Patent License Agreement.

 

 

CYBERHEART, INC. (LICENSOR)

ACCURAY, INC. (LICENSEE)

 

 

 

 

By:

/s/ Patrick J. Maguire

 

By:

/s/ Euan Thomson

 

 

 

 

 

Name:

Patrick J. Maguire

 

Name:

Euan Thomson

 

 

 

 

 

Title:

President & CEO

 

Title:

President and Chief Executive Officer

 

 

12-10-10

 

 

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

 

 

 

Name:

Darren J. Milliken

 

 

 

 

Title:

Senior Vice President, General Counsel

 

 

12-9-2010

 

11

--------------------------------------------------------------------------------